Exhibit 10.2

NINTH AMENDMENT TO EMPLOYMENT AGREEMENT

This Ninth Amendment to Employment Agreement is made and entered into as of
March 1, 2007, by and between PriceSmart, Inc., a Delaware Corporation
(“Employer”) and Edward Oats (“Executive”).

Recitals

 

A) On January 11, 2000 an Employment Agreement was made and entered into by and
between Employer and Executive.

 

B) Said Employment Agreement has been amended on eight prior occasions;

 

C) Employer and Executive now desire to further amend the Employment Agreement,
as set forth hereinbelow:

Agreement

 

  1. Section 3.1 of the Agreement which provides:

3.1 Term. The term of Executive’s employment hereunder shall commence on
March 31, 2000 and shall continue until March 31, 2007 unless sooner terminated
or extended as hereinafter provided.

is hereby amended, effective March 1, 2007, to provide as follows:

3.1 Term. The term of Executive’s employment hereunder shall commence on
March 31, 2000 and shall continue until March 31, 2008 unless sooner terminated
or extended as hereinafter provided.



--------------------------------------------------------------------------------

  2. All other terms of the Employment Agreement, as amended, shall remain
unaltered and fully effective.

Executed in San Diego, California, as of the date first written above.

 

 

EXECUTIVE   EMPLOYER   PRICESMART, INC.

/s/    EDWARD OATS        

  By:  

/s/  JOSE LUIS LAPARTE        

Edward Oats   Name:   Jose Luis Laparte   Its:   President